DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April 2021 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the claimed invention, a monitoring device for detecting wetness in a garment comprising a clip having a top portion and a bottom portion wherein a locking mechanism locks the clip in a closed position in a first position and in an open position by force exerted by a resilient member on the bottom portion of the clip. The prior art also does not disclose the cop including a rail and the locking mechanism including a protrusion engaged within the rail during movement between first and second positions. The closest prior art of record, U.S. Patent 6,573,837 to Bluteau, does not disclose that when the locking mechanism is in the second position, the clip is locked in the open position by the resilient member in the undeformed position exerting a force on the top 
Additional prior art made of record in the Information Disclosure Statement filed 12 April 2021, WO 2016/064378 A1 to Solazzo et al., also does not disclose the claimed invention. Solazzo discloses a clip for detecting wetness in a garment, as shown in figure 8, including a resilient member 23 transitionable between an deformed position and an undeformed position, as described in the paragraph bridging pages 7 and 8. However, the resilient member 23 of Solazzo does not exert any force on the top of the clip when in the clip is locked in an open position. The feet 31 of the resilient member 23 snap into place under the clip in the closed position, as described in the sentence bridging pages 7 and 8, and therefore may be considered to put pressure on the bottom of the clip in the closed (i.e. locked) position. But Solazzo does not disclose the resilient member 23 putting any pressure on the top of the clip in the open position. The clip of Solazzo also lacks protrusion engaged with a rail that guides movement of the locking mechanism. Solazzo discloses a protrusion 24’/25’, as shown in figure 13, that engages with rails 29’, but the rails lock the protrusion in place and do not perform the function of guiding movement between a first position and a second position. WO 2018/098300 A1 is also made of record in the Information Disclosure Statement filed 12 April 2021. It is 
Therefore, the prior art of record does not disclose nor fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781